Case 0:17-cv-60533-JEM Document 216 Entered on FLSD Docket 08/01/2019 Page 1 of 1




                              UNITED STATES DISTM CT COURT FOR THE
                                  SOUTHEM DISTRICT OF FLORIDA
                                   l
                                     FORT LAUDERDALE DIVISION
                       C ase Num bet:17-60533-ClV-M V TINE Z-O TA ZO -% Y ES

      R ODN EY SCO TT PA TTERSON ,
            Plaintiff,

      VS.

      AM ERICAN AIRLINES,lN C.,
           Defendant.
                                                 /
                                                      .     tk
        O R DER D ENY IN G PLM NTIFF'S A M EN DE D M O TIO N T O A M EN D JUD G M EN T
                                            t
                                            .

                THIS CAUSE cam e before the Court upon Plaintifps Amended M otion to Amend
      JudgmentUnderRule59(e),(ECF No.1851.Es-fheonly groundsforgfanting (aRule59)motion
      arenewly-discovered evidenceorm anifesterrorsoflaw orfact.''Arthurv.King,500F.3d 1335,
      1343 (11th Cir.zoo7l-tcitationsomitted). 1ç(AjRule59(e)motion (cnnnotbeusedqtorelitigate
            1                                                                                     .
            l
      o1d m atters,raise arplm entsorpresentevidencethatcould have been raised priorto theentry of
  judgment.''M ichaelLinet,Inc.v.VillageofWellington,Fla.,408F.3d757,763(11thCir,2005).
      Plaintiff's m otion does nothing m ore than ask this Courtto reexam ine an unfavorable nzling.
      Reconsidering the'm erits ofthis Court'sOrder denying Plaintiff's m otion forpartialsum m ary
  judgmentand granting Defendant'smotion for summary judgment,EECF No.1691,absenta
      m anifesterror of 1aw or fact,is notthe purpose of Rule 59. Because no basis exists for the
      requested relief,itishereby
                O RDERED AND ADJUDGED thatPlaintiff's Amended M otion to Am end Judgm ent
      UnderRule59(e),(ECF No.185j,isDENIED.
                DONEANDORDEREDinChambersatMiami,Florida,this !dayofAugust,2019.
                                                                        $.


                                                                       ''
                                                                      ,'
                                                                        ;' ,


                                                          Jo l E.M ARTFNEZ
                                                                 kD STATESD'
                                                                           ïSTRICT JUDGE
  '
      Copiesprovided to:
      M agistrateJudgeOtazo-Reyes
      AllCounselofRecord
      Rodney ScottPatterson
